The Court held, that with very few exceptions, of which this case was not one, the granting or withholding of costs in equity causes rests in the discretion of the court of original jurisdiction, and that an appeal would not lie upon the mere question of costs. (Rogers v. Holly, 18 Wend. 350.)
Appeal dismissed.
The Court of Appeals at the last March term, (1849,) in pursuance of a number of decisions heretofore made, (Mayor, &c. of New York v. Schermerhorn and others, ante, page 334, and subsequent decisions on differentpages,) dismissed several appeals, (upon motion,) in cases where they were brought under the code, from orders, decrees or judgments made and entered previous to the 1st July last. They should have been appealed under the old law.